DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 11/03/2021 has been entered into this application. New claims 142-145 have been added.

Continued Examination under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/03/2021 has been entered.

Election by Original Presentation

4.	Newly submitted claims 121, 139-141 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
See Requirement for Restriction/Election, dated 07/15/2020.

s 121, 139-141 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 11/03/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because see Requirement for Restriction/Election, dated 07/15/2020.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

CLAIM INTERPRETATION

5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


6.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“a collimating element”, “a focusing element” and “optical elements” in claims 95-96.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 95, 97-104, 113-120, 128-136, 138 and 142-145  are rejected under 35 U.S.C. 103 as being unpatentable over “Intraoperative Raman Spectroscopy“, Neurosurgery Clinics of North America, (2017) by Brusatori Michelle et al (hereinafter Brusatory) in view of US Patent Pub. No. 2012/0105837 A1 by Ingber (hereinafter Ingbar).

Regarding Claim 95, Busatory teaches a Raman spectroscopic system (Title, Introduction) comprising: 
an excitation light source (Fig. 2 @ Laser) to radiate a light beam;
a cuvette (Fig. 2 @ Sample, implicitly teaches a cuvette); 
at least one optical element (Fig. 2 @ Macro beam mirror) configured to direct the light beam into the cuvette through the bottom end of the cuvette (Fig. 2 @ Sample, implicitly teaches a cuvette and illustrates the bottom end of the cuvette) and onto a portion of a sample contained in the cuvette (Fig. 2 @ Sample); 
a Raman spectrometer comprising an entrance aperture (Fig. 2 @ slit), a collimating element (Fig. 2 @ Mirror), a transmission diffraction grating (Fig. 2 @ grating, i.e. the transmission diffraction grating), a focusing element (Fig. 2 @ mirror focusing CCD), and a detector array (Fig. 2 @ CCD); 
wherein the entrance aperture is configured to receive a Raman signal from the portion of the sample through the bottom end of the cuvette (Fig. 2, illustrates such configuration); 
the collimating element is configured to receive the Raman signal from the  entrance aperture and direct the Raman signal to the transmission diffraction grating (Fig. 2, illustrates such configuration); 
(Fig. 2, illustrates such configuration. Inherently teaches grating disperse spectral band. Fig. 2: A grating is used to separate the different wavelengths of scattered light); and 
the focusing element is configured to focus the dispersed Raman signal to the detector array (Fig. 2, illustrates such configuration) but does not explicitly teach a cuvette comprising a top end, a bottom end, and at least one tapered wall extending longitudinally from the bottom end towards the top end, and the at least one tapered wall being configured to concentrate at least a portion of a sample to a central region on an interior surface of the bottom end.   

However, Ingber teaches a cuvette (Fig. 2 @ 22, Abstract, Par. [0079] and Fig. 9F2, Par, [0105]) comprising a top end, a bottom end, and at least one tapered wall extending longitudinally from the bottom end towards the top end, and the at least one tapered wall being configured to concentrate at least a portion of a sample to a central region on an interior surface of the bottom end (Fig. 2 @ 22, Abstract, Par. [0096] and Fig. 9F2, Par, [0105], illustrates such configuration and implicitly teaches central region).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Busatory by Ingber as taught above such that a cuvette comprising a top end, a bottom end, and at least one tapered wall extending longitudinally from the bottom end towards the top end, and the at least one tapered wall being configured to concentrate at least a portion of a sample to a central (Abstract, Par. [0009, 0079]).

Regarding Claim 97, Busatory as modified by Ingber teaches a method for detecting the presence or absence of at least one feature of a Raman signal indicative of the presence or absence of a target in a sample (Busatory, Introduction), the method comprising: 
concentrating a portion of the sample to a central region on an interior surface of a bottom end of a cuvette, the cuvette comprising a chamber, a top end, and the bottom end, wherein the at least one tapered wall extends longitudinally from the bottom end towards the top end at a tilt angle (Ingber, Fig. 2 @ 22, Abstract, Par. [0096] and Fig. 9F2, Par, [0105], illustrates such configuration) and is configured to concentrate at least the portion of the sample to the central region (See Claim 95 rejection); 
focusing a light beam to the central region (See Claim 95 rejection); 
directing a Raman signal from the central region to a Raman spectrometer (See Claim 95 rejection); and
detecting the presence or absence of at least one feature of the Raman signal indicative of the presence or absence of the target in the sample (Busatory, Introduction).
 
Regarding Claim 98, Busatory teaches wherein the detecting comprises analyzing a combination of at least three spectral bands of the Raman signal, the combination of spectral bands being selected from a group of spectral bands comprising 1, 630-650 cm-1, 715-735 cm-1, 950-979 cm-1, 990-1010 cm-1, 1115-1135 cm-1, 1155-1165 cm-1, 1160-1180 cm-1, 1200-1220 cm-1, 1240-1260 cm-1, 1290-1310 cm-1, 1315-1325 cm-1, 1330-1350 cm-1, 1410-1430 cm-1, 1440-1460 cm-1, 1570-1590 cm-1, 1600-1620 cm-1, and 1650-1670 cm-1 (Table 1).  

Regarding Claim 99, Busatory teaches further comprising immobilizing the portion of the sample on the interior surface of the bottom end of the cuvette (Fig. 2, illustrates such configuration).  

Regarding Claim 100, Busatory teaches wherein the detecting comprises detecting the presence or absence of at least one feature of the Raman signal indicative of the presence or absence of one or more markers or byproducts of the target (Page 3, Col 2, para. 1; Page 11, Col 2, line 3-7. Table 1). 
 
Regarding Claim 101, Busatory teaches wherein the target is a virus, a bacterium, or a parasite (Page 2, Col 1, 2, para 1. Examiner interprets as an intended use).  

Regarding Claim 102, Busatory teaches wherein the one or more makers or byproducts (Page 3, Col 2, para. 1; Page 11, Col 2, line 3-7. Table 1) comprise a metabolite, a chemical, or a toxin (Page 2, Col 2, para 1, 2. Examiner interprets as an intended use).  

Regarding Claim 103, Busatory teaches wherein the target is a cell, a tumor cells, a white blood cell, a protein, a lipid, an enzyme, a tissue, a normal tissue, a necrotic tissue, or a tissue constituent (Page 2, Col 2, para 1; Page 3, Col 2, para. 1. Examiner interprets as an intended use).  

Regarding Claim 104, Busatory teaches wherein the detecting comprises detecting the presence or absence of at least one feature of the Raman signal indicative of the presence or absence of two or more targets in the sample (Introduction).  

Regarding Claim 113, Busatory teaches a method for detecting the presence or absence of at least one feature of a Raman signal indicative of the presence or absence of a target in a sample (See Claim 95, 97 rejection), the method comprising:
concentrating a portion of the sample onto an interior surface of a bottom end of a cuvette, the cuvette comprising a top end, the bottom end, and at least one tapered wall extending longitudinally from the bottom end towards the top end (See Claim 95, 97 rejection); 
focusing a light beam onto the portion of the sample on the interior surface of the bottom end of the cuvette (See Claim 95, 97 rejection); 
directing a Raman signal from the portion of the sample passing through the bottom end to a Raman spectrometer (See Claim 95, 97 rejection); and 
detecting the presence or absence of at least one feature of the Raman signal indicative of the presence or absence of the target in the sample (See Claim 95, 97 rejection).  

Regarding Claim 114, Busatory teaches wherein the detecting comprises analyzing a combination of at least three spectral bands of the Raman signal, the combination of spectral bands being selected from a group of spectral bands comprising spectral bands 610-630 cm-1, 630-650 cm-1, 715-735 cm-1, 950-979 cm-1, 990-1010 cm-1, 1115-1135 cm-1, 1155-1165 cm-1, 1160-1180 cm-1, 1200-1220 cm-1, 1240-1260 cm-1, 1, 1315-1325 cm-1, 1330-1350 cm-1, 1410-1430 cm-1, 1440-1460 cm-1, 1570-1590 cm-1, 1600-1620 cm-1, and 1650-1670 cm-1 (Table 1).  

Regarding Claim 115, Busatory teaches further comprising immobilizing the portion of the sample on the interior surface of the bottom end of the cuvette (See Claim 99 rejection). 
 
Regarding Claim 116, Busatory teaches wherein the detecting comprises detecting the presence or absence of at least one feature of the Raman signal indicative of the presence or absence of one or more markers or byproducts of the target (See Claim 100 rejection).  

Regarding Claim 117, Busatory teaches wherein the target is a virus, a bacterium, or a parasite (See Claim 101 rejection). 
 
Regarding Claim 118, Busatory teaches wherein the one or more makers or byproducts comprise is a metabolite, a chemical, or a toxin (See Claim 102 rejection).  

Regarding Claim 119, Busatory teaches wherein the target is a cell, a tumor cell, a white blood cell, a protein, a lipid, an enzyme, a tissue, a normal tissue, a necrotic tissue, or a tissue constituent (See Claim 103 rejection).  

Regarding Claim 120, Busatory teaches wherein the detecting comprises detecting the presence or absence of at least one feature of the Raman signal indicative of the presence or absence of two or more targets in the sample (See Claim 104 rejection).
Regarding Claim 128, Busatory teaches a method for performing an analysis on a sample within a cuvette (See Claim 97 rejection) comprising:
concentrating a portion of the sample to a central region on an interior surface of a bottom end of the cuvette, the cuvette comprising a chamber, at least one tapered wall, a top end, and the bottom end, wherein the at least one tapered wall extends longitudinally from the bottom end towards the top end at a tilt angle (See Claim 97 rejection); 
focusing a light beam to the central region (See Claim 97 rejection); 
directing a Raman signal from the central region to a Raman spectrometer (See Claim 97 rejection); and 
analyzing the Raman signal (See Claim 97 rejection). 
 
Regarding Claim 129, Busatory teaches wherein the analyzing comprises analyzing a combination of at least three spectral bands of the Raman signal, the combination of spectral bands being selected from a group of spectral bands comprising spectral bands 610-630 cm-1, 630-650 cm-1, 715-735 cm-1, 950-979 cm-1, 990-1010 cm-1, 1115-1 135 cm-1, 1155-1165 cm-1, 1160-1180 cm-1, 1200-1220 cm-1, 1240-1260 cm-1, 1290-1310 cm-1, 1315-1325 cm-1, 1330-1350 cm-1, 1410-1430 cm-1, 1440-1460 cm-1, 1570-1590 cm-1, 1600-1620 cm-1, and 1650-1670 cm-1 (Table 1).  

Regarding Claim 130, Busatory teaches further comprising immobilizing the portion of the sample on the interior surface of the bottom end of the cuvette (See Claim 99 rejection).  

Regarding Claim 131, Busatory teaches wherein the detecting comprises detecting the presence or absence of at least one feature of the Raman signal indicative of the presence or absence of a target in the sample (See Claim 104 rejection).  

Regarding Claim 132, Busatory teaches wherein the analyzing comprises detecting the presence or absence of at least one feature of the Raman signal indicative of the presence or absence of one or more markers or byproducts of the target (See Claim 100 rejection).  

Regarding Claim 133, Busatory teaches wherein the target is a virus, a bacterium, or a parasite (See Claim 101 rejection).  

Regarding Claim 134, Busatory teaches wherein the one or more makers or byproducts comprise a metabolite, a chemical, or a toxin (See Claim 102 rejection).  

Regarding Claim 135, Busatory teaches wherein the target is a cell, a tumor cell, a white blood cell, a protein, a lipid, an enzyme, a tissue, a normal tissue, a necrotic tissue, or a tissue constituent (See Claim 103 rejection). 
 
Regarding Claim 136, Busatory teaches wherein the analyzing comprises detecting the presence or absence of at least one feature of the Raman signal indicative of the presence or absence of two or more targets in the sample (See Claim 104 rejection). 

Regarding Claim 138, Busatory teaches a method for performing an analysis on a sample within a cuvette (See Claim 95, 97 rejection) comprising:
concentrating a portion of the sample onto an interior surface of a bottom end of a cuvette, the cuvette comprising a top end, the bottom end, and at least one tapered wall extending longitudinally from the bottom end towards the top end (See Claim 95, 97 rejection);
focusing a light beam onto the portion of the sample on the interior surface of the bottom end of the cuvette (See Claim 95, 97 rejection); 
directing a Raman signal from the portion of the sample passing through the bottom end to a Raman spectrometer (See Claim 95, 97 rejection); and 
analyzing the Raman signal (See Claim 95, 97 rejection). 

	Regarding Claim 142, Busatory teaches all the features of the claimed invention except wherein the tilt angle is equal to or less than 80 degrees.

	However, Ingber teaches wherein the tilt angle is equal to or less than 80 degrees (Par. [0105]).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Busatory by Ingber as taught above such that the tilt angle is equal to or less than 80 degrees is accomplished in order to allow for better coating and better striations of the light to assist with the optical analysis (Abstract, Par. [0009, 0079, 0105]).

	Regarding Claim 143, Busatory teaches all the features of the claimed invention except wherein the tilt angle is from 9 degrees to 19 degrees.

	However, Ingber teaches the concept of the tilt angle (Par. [0105]).
(Abstract, Par. [0009, 0079, 0105]).

	Still lacking limitation: tilt angle is from 9 degrees to 19 degrees.

However, it would have been obvious to one ordinary skill in the art at the time the invention was made to use optimum range. Since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. (MPEP 2144.05).

	Regarding Claim 144, Busatory as modified by Ingber teaches wherein the tilt angle is equal to or less than 80 degrees (See Claim 142 rejection).

Regarding Claim 145, Busatory as modified by Ingber teaches wherein the tilt angle is from 9 degrees to 19 degrees (See Claim 143 rejection).


11.	Claims 122-127 are rejected under 35 U.S.C. 103 as being unpatentable over “Intraoperative Raman Spectroscopy“, Neurosurgery Clinics of North America, (2017) by Brusatori Michelle et al (hereinafter Brusatory) in view of US Patent Pub. No. 2018/0080826 A1 by Silny et al (herein after Silny).


Regarding Claim 122, Busatory teaches wherein the detecting comprises analyzing a combination of at least three spectral bands of the Raman signal, the combination of spectral bands being selected from a group of spectral bands comprising spectral bands 610-630 cm-1, 630-650 cm-1, 715-735 cm-1, 950-979 cm-1, 990-1010 cm-1, 1115-1135 cm-1, 1155-1165 cm-1, 1160-1180 cm-1, 1200-1220 cm-1, 1240-1260 cm-1, 1290-1310 cm-1, 1315-1325 cm-1, 1330-1350 cm-1, 1410-1430 cm-1, 1440-1460 cm-1, 1570-1590 cm-1, 1600-1620 cm-1, and 1650-1670 cm-1 (Table 1).  

Regarding Claim 123, Busatory teaches wherein the detecting comprises detecting the presence or absence of at least one feature of the Raman signal indicative of the presence or absence of one or more markers or byproducts of the target (See Claim 100 rejection).  

Regarding Claim 124, Busatory teaches wherein the target is a virus, a bacterium, or a parasite (See Claim 101 rejection).  

Regarding Claim 125, Busatory teaches wherein the one or more makers or byproducts comprise a metabolite, a chemical, or a toxin (See Claim 102 rejection). 

Regarding Claim 126, Busatory teaches wherein the target is a cell, a tumor cell, a white blood cell, a protein, a lipid, an enzyme, a tissue, a normal tissue, a necrotic tissue, or a tissue constituent (See Claim 103 rejection).  
Regarding Claim 127, Busatory teaches wherein the detecting comprises detecting the presence or absence of at least one feature of the Raman signal indicative (See Claim 104 rejection). 
	
Allowable Subject Matter

12.	Claims 96, 105-112 and 137 are allowed. 

Reason for Allowance

13.	The following is a statement of reasons for the indication of allowable subject matter:
14.	As to Claim 96, the prior arts of record alone or in combination fails to teach or suggest the claimed “a focusing back reflector above the bottom end configured to reflect and focus light from the bottom end to a focal point on or above the bottom end”, along with all other limitations of claim 961. 
15.	As to Claims 105 and 137, the prior arts of record alone or in combination fails to teach or suggest the claimed “reflecting and focusing light from a focal point on or above the interior surface of the bottom end of the cuvette, the light comprising a portion of the light beam and a Raman signal from the portion of the sample, back to the focal point”, along with all other limitations of claims 105 and 137.
16.	Brusatory (Intraoperative Raman Spectroscopy) teaches a Raman spectroscopic system but fails to teach the claimed limitations.



Response to Arguments

Applicant’s arguments filed on 11/03/2021 with respect to II. Claim Interpretation Under 35 U.S.C. § 112(f) (Argument, Page 24) have been fully considered but they are not persuasive.

The Applicant is advised to review M.P.E.P. § 2181(I): “If a claim limitation recites a term and associated functional language, the examiner should determine whether the claim limitation invokes 35 U.S.C. 112(f). Application of 35 U.S.C. 112(f)  is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution.

“Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996)”.

3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Therefore, it is evident from the above discussion that the claim language recited “a collimating element”, “a focusing element” and “optical elements” in claims 95-96 are not the definite structure. Definite structure would be a “lens” for example.

Applicant’s arguments filed on 01/08/2021 with respect to III. Rejection Under 35 U.S.C. § 103 (Argument, Page 25 and 29) regarding a prima facie case of obviousness has not been established have been fully considered but they are not persuasive.

Since Office Action has shown that the combination of the cited references teaches or suggests each and every element of the amended claims, therefore, a prima facie case of obviousness has been established.

A.	The Applicant argues that “a cuvette comprising ... at least one tapered wall ... configured to concentrate at least a portion of a sample to a central region on an interior surface of the bottom end;” and “at least one optical element configured to direct the light beam into the cuvette through the bottom end of the cuvette and onto the portion of the sample at the central region.” (emphases added). Brusatori fails to disclose or suggest at least these elements of amended claim 95 (Argument, Page 25-26).

The Examiner respectfully disagrees. Ingber teaches a cuvette (Fig. 2 @ 22, Abstract, Par. [0079] and Fig. 9F2, Par, [0105]) comprising a top end, a bottom end, and at least one tapered wall extending longitudinally from the bottom end towards the top end, and the at least one tapered wall being configured to concentrate at least a portion of a sample to a central region on an interior surface of the bottom end (Fig. 2 @ 22, Abstract, Par. [0096] and Fig. 9F2, Par, [0105], illustrates such configuration and implicitly teaches central region).

The Applicant argues that furthermore, none of the cited art discloses or teaches “at least one optical element configured to direct the light beam into the cuvette through the bottom end of the cuvette and onto the portion of the sample at the central region.” Both Brusatori and Lewis at best show radiating a light beam into a cuvette through a side wall of the cuvette. Ingber expressly teaches away from “direct[ing] the light beam into the cuvette through the bottom end of the cuvette (Argument, Page 26-27)”.

The Examiner respectful disagrees. Brusatori Fig. 2 @ Sample teaches the bottom end of the cuvette (Also see OA, Claim 95 rejection). Ingber reference is used to show a cuvette comprising a top end, a bottom end, and at least one tapered wall extending longitudinally from the bottom end towards the top end. In combination teaches (Also see OA, Claim 95 rejection).

B.	Applicant’s argument regarding Claims 96, 105-112 and 137 (Argument, Page 28) is moot due to allowance.

C.	Applicant’s argument regarding Claims 121 and 139 (Argument, Page 29) is moot due to the withdrawn from consideration as being directed to a non-elected invention (See OA, Page 2-3: Election by Original Presentation).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The reference listed teaches of other prior art method/system of cuvette.
US Patent No. 4285906 A by Meltzer et al.

US Patent No. 2019/0162655 A1 by Neugebauer et al.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/           Primary Examiner, Art Unit 2886